
	

115 HR 5000 IH: Free to Fly Act
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 5000
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2018
			Mr. Brat introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 49, United States Code, to allow certain persons to own and control an air carrier
			 providing air transportation or intrastate air transportation, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Free to Fly Act. 2.DefinitionsSection 40102(a) of title 49, United States Code, is amended—
 (1)in paragraph (2) by striking citizen of the United States and inserting citizen of the United States, or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States,;
 (2)in paragraph (15)(C)— (A)by striking of which the president and at least two-thirds of the board of directors and inserting of which the president and at least 51 percent of the board of directors; and
 (B)by striking at least 75 percent of the voting interest and inserting at least 51 percent of the voting interest; (3)in paragraph (21) by striking not a citizen of the United States and inserting who is not organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States; and
 (4)in paragraph (26) by striking citizen of the United States and inserting citizen of the United States or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States.
 3.Requirement for certificateSection 41101(b) of title 49, United States Code, is amended— (1)by striking citizen of the United States and inserting citizen of the United States or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States;
 (2)in paragraph (1) by striking citizen and inserting citizen or other person; (3)by redesignating subsection (c) as subsection (d); and
 (4)by inserting after subsection (b) the following:  (c)Additional requirements for non-Citizens operating certain routesIn order for a person who is not a citizen of the United States and who is not a foreign air carrier to be issued and maintain a certificate for air transportation or intrastate air transportation, all employees and managing officers, other than the board of directors, must be citizens, nationals, or lawful permanent residents of the United States, and the person’s headquarters and base of operations must be located in the United States..
 4.Issuance of certificates of public convenienceSection 41102 of title 49, United States Code, is amended— (1)by striking the subsection heading in subsection (a) and inserting Issuance to a citizen;
 (2)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; (3)by inserting after subsection (a) the following:
				
 (b)Issuance to other personsThe Secretary of Transportation may issue a certificate of public convenience and necessity to a person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States, of which more than 49 percent of the board of directors are not citizens of the United States, which is not under the actual control of citizens of the United States, or in which more than 49 percent of the voting interest is owned or controlled by persons that are not citizens of the United States, to provide any part of the following air transportation the person has applied for under section 41108 of this title:
 (1)Air transportation as an air carrier. (2)Temporary air transportation as an air carrier for a limited period.
 (3)Charter air transportation as a charter air carrier.; (4)in subsection (c), as redesignated—
 (A)by striking under subsection (a) each place it appears and inserting under subsection (a) or subsection (b) in each such place; and (B)by striking citizen and inserting citizen or other person; and
 (5)by striking subsection (e), as redesignated, and inserting the following:  (e)Presidential review of certain certificatesThe Secretary shall submit each decision to the President under section 41307 of this title authorizing—
 (1)the provision of foreign air transportation; or (2)the provision of interstate air transportation or intrastate air transportation by a person who is not a citizen of the United States..
 5.Civil Reserve Air Fleet eligibilitySection 41106 of title 49, United States Code, is amended by striking subsection (d) and inserting the following:
			
 (d)ExceptionThe Secretary of Defense may contract with an air carrier that does not meet all requirements if— (1)the Secretary decides that no air carrier holding a certificate under section 41102 is capable of providing, and willing to provide, the airlift services; or
 (2)the Secretary decides to grant a waiver under section 9518 of title 10, United States Code, for a person who is not a citizen of the United States and who is organized under the laws of the United States that has a certificate of public convenience and necessity, from the Civil Reserve Air Fleet citizenship requirements for the purposes of eligibility and participation..
 6.Application for certificate of public convenienceSection 41108 of title 49, United States Code, is amended— (1)in subsection (a) by striking citizen of the United States and inserting citizen of the United States or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States;
 (2)in subsections (b) and (c) by striking citizen each place it appears and inserting citizen or other person; (3)in subsection (b)(3)(A) by striking interstate air transportation and inserting interstate air transportation provided by a citizen; and
 (4)in subsection (b)(3)(B) by striking foreign air transportation and inserting interstate air transportation or intrastate air transportation by a person who is not a citizen of the United States, or foreign air transportation,.
 7.Potential revocation of certificateSection 41110(a)(2)(B) of title 49, United States Code, is amended by striking sections 41308–41310(a) and inserting sections 41101(c), 41308–41310(a). 8.Liability insurance and financial responsibilitySection 41112(a) of title 49, United States Code, is amended—
 (1)by striking citizen of the United States and inserting citizen of the United States, or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States; and
 (2)by striking citizen the second place it appears and inserting citizen or other person. 9.Presidential review of foreign air carriers and other non-citizensSection 41307 of title 49, United States Code, is amended—
 (1)by striking the section heading and inserting Presidential review of actions about foreign air transportation and air transportation provided by non-citizens; and
 (2)by striking to provide foreign air transportation and inserting to provide foreign air transportation, or for a person who is not a citizen of the United States to provide air transportation or intrastate air transportation.
 10.Joint pricingSection 41503 of title 49, United States Code, is amended by striking citizen of the United States and inserting a citizen of the United States or other person organized under the laws of the United States or a State, the District of Columbia, or a territory or possession of the United States.
 11.Navigation of foreign civil aircraftSection 41703(a) of title 49, United States Code, is amended— (1)in paragraph (4) by striking the period and inserting ; or; and
 (2)by adding at the end the following:  (5)if specifically authorized under sections 41102 and 41108, and if the airman holds a certificate issued or made valid by the Government..
			12.Waivers for non-citizen air carrier participation in the Civil Reserve Air Fleet
 (a)In generalChapter 931 of title 10, United States Code, is amended by adding at the end the following:  9518.Non-citizen air carriers: waiver authority
 (a)Waiver authorityIn the case of any air carrier described in subsection (b) or any aircraft owned by an air carrier described in subsection (b), the Secretary of Defense may waive any citizenship requirement under this chapter. Any such waiver—
 (1)shall be for a period not to exceed two years; (2)may be revoked at any time by the Secretary; and
 (3)may be renewed for an additional two-year period for an unlimited number of times. (b)Air carrier describedAn air carrier described in this section is an air carrier—
 (1)owned by a person who is not a citizen of the United States and who is organized under the laws of the United States or a State, territory, or the District of Columbia; and
 (2)that holds a certificate of public convenience and necessity under section 41102 of title 49.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				9518. Non-citizen air carriers: waiver authority..
